 


110 HRES 418 EH: Recognizing and welcoming the delegation of Presidents, Prime Ministers, and Foreign Ministers from the Caribbean to Washington, DC, and commending the Caribbean Community (CARICOM) for holding the Conference on the Caribbean.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 418 
In the House of Representatives, U. S.,

June 11, 2007
 
RESOLUTION 
Recognizing and welcoming the delegation of Presidents, Prime Ministers, and Foreign Ministers from the Caribbean to Washington, DC, and commending the Caribbean Community (CARICOM) for holding the Conference on the Caribbean. 
 
 
Whereas Presidents, Prime Ministers, and Foreign Ministers from Antigua and Barbuda, the Bahamas, Barbados, Belize, Dominica, Grenada, Guyana, Haiti, Jamaica, Saint Kitts and Nevis, Saint Lucia, Saint Vincent and the Grenadines, Suriname, Trinidad, and Tobago will travel to Washington, DC, to attend the Conference on the Caribbean and meet with Members of Congress; 
Whereas for the first time in its history, through the cooperation of the Caribbean Community (CARICOM), the Department of State, and Congress, the Conference on the Caribbean is convening June 19, 2007, through June 21, 2007, in Washington, DC; 
Whereas CARICOM was created through the Treaty of Chaguaramas in 1973 at Chaguaramas, Trinidad and Tobago; 
Whereas CARICOM was established in order to improve labor standards, production, and sustained economic development, expand foreign trade and economic relations, increase economic leverage and effectiveness of Member States in dealing with third-party states, enhance the coordination of Member States’ foreign policies and trade relations, and promote the tradition of democracy in the region; 
Whereas CARICOM is developing stronger trade, economic relations, and overall cooperation with the United States Government; 
Whereas the Conference on the Caribbean is a unique dialogue between leaders of the United States and Caribbean countries to develop regional strategies for economic development and better relations with Caribbean countries; 
Whereas the United States has maintained deep and enduring relations with the peoples of Caribbean countries and is linked to the Caribbean not only through geography but also through common interests and values; 
Whereas the United States and Caribbean countries can enhance their cooperation in many areas, including mutually beneficial trade and economic relationships, countering the transnational scourges of crime, drugs, and terrorism, combating the spread of infectious disease, protecting the environment and encouraging tourism, maintaining fisheries and other maritime resources, addressing climate change, energy security and renewable energy sources, and promoting democracy and good governance; and 
Whereas there are increasing numbers of Americans of Caribbean heritage making myriad contributions to America’s rich cultural fabric and diversity: Now, therefore, be it 
 
That House of Representatives— 
(1)recognizes the deep and historic ties between the peoples of the United States and the Caribbean; 
(2)expresses the hope that relations between the United States and the Caribbean will continue to grow closer in the future; 
(3)commends the Caribbean Community (CARICOM) for holding the Conference of the Caribbean; and 
(4)recognizes and welcomes the delegation of Presidents, Prime Ministers, and Foreign Ministers from Caribbean countries to Washington, DC. 
 
Lorraine C. Miller,Clerk.
